Citation Nr: 0029328	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  97-08 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased evaluation for anterior 
subluxation of the right shoulder, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to October 
1969.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's right shoulder anterior subluxation is 
manifest primarily by subjective complaints of dislocation 
and associated pain and objective medical evidence of mild 
tenderness with palpation and slight limitation of motion due 
to pain.  There is no clinical evidence of deformity or 
instability and no X-ray evidence of pathology.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
anterior subluxation of the right shoulder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5200, 5201, 5202, 5203 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon a review of the file, the Board is satisfied that all 
relevant facts have been properly developed with respect to 
this issue and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
statute.

Factual Background

A November 1969 rating decision granted the veteran service 
connection for anterior subluxation of the right shoulder, 
rated as 20 percent disabling and effective the day after his 
discharge from service.  

In March 1996 the veteran submitted a claim for an increased 
evaluation, indicating that his right shoulder disability was 
more disabling that the current evaluation.  He contended 
that he had difficulty with specific movements and that his 
shoulder frequently dislocated.  

The veteran underwent a VA orthopedic examination in March 
1996.  He complained of right shoulder instability and pain 
when working on anything over his head.  He reported being 
unable to reach behind himself to put his right arm in a 
sleeve.  In the previous winter he had noticed a chronic 
achiness and stiffness in his right shoulder and sleeping on 
his right arm was painful.  He denied any frank dislocation 
of the shoulder.  He also denied any redness or swelling, 
numbness or tingling.  The veteran was very careful with any 
right arm motion, in an attempt to avoid the feeling of 
instability.  Upon examination, equal bilateral muscle bulk 
was noted in the upper body.  Examination of the right 
shoulder showed no evidence of redness, warmth or swelling.  
Some mild tenderness was evident with palpation along the 
anterior head of the humerus.  There was full right shoulder 
range of motion in abduction, flexion, extension and 
rotation.  The veteran did have discomfort with right arm 
motion consistent with putting his right arm in a 
shirtsleeve.  There was no crepitus or instability with 
passive range of motion testing.  There was no pain caused by 
any resisted movements.  Muscle strength was 5/5 bilaterally 
and deep tendon reflexes were 2+ and equal.  There was no 
evident tenderness along the scapula or clavicle and the 
acromioclavicular joint appeared normal.  The assessment was 
right shoulder subluxation.  The examiner opined that the 
development of chronic pain and stiffness in the right 
shoulder was suggestive of the development of degenerative 
joint disease.  However, accompanying X-ray studies of the 
right shoulder were normal.

During an April 1997 VA orthopedic examination, the veteran 
complained of an inability to do any overhead throwing and 
reported being careful not to use his right arm in certain 
movements.  He believed he had occasional partial dislocation 
of his right shoulder with associated pain of one to two 
days' duration.  Upon examining the veteran, the examiner 
first noted that he was right-handed.  The examiner further 
observed that the veteran moved without difficulty, except 
for some trouble putting on his shirt with his right arm.  
Examination of the right shoulder revealed no deformity or 
localized tenderness.  There was full range of shoulder 
motion in elevating the right arm and with internal and 
external rotation.  The right arm could be retroverted 
without apparent difficulty.  There was no right shoulder 
tenderness.  The veteran was able to press 410 pounds with 
his right hand and 450 with his left hand.  He was diagnosed 
with right shoulder anterior subluxation.  

In February 2000, the veteran was again afforded a VA 
orthopedic examination.  He again reported that he was 
careful about doing certain activities that required him to 
raise his right arm over his head with pulling motions or 
when lifting.  He also had difficulty throwing a ball or 
putting his right arm behind him to put on a shirt or jacket.  
He believed these symptoms were related to right shoulder 
dislocations which he was able to put back into place with 
certain motions.  After relocating his right shoulder he 
generally felt increased pain a day later.  He took over-the-
counter anti-inflammatory drugs to relieve his symptoms.  The 
examiner observed that the veteran was right-handed and that 
he had normal physical development in both shoulders and 
arms.  There was no obvious atrophy and he had good bilateral 
grips.  His right shoulder had normal forward elevation, 
abduction and internal and external rotation.  He did 
indicate some discomfort at approximately 35 degrees when 
trying to hyperextend his right shoulder.  There was no 
evidence of any dislocation with any routine activities and 
the examiner noted that the veteran had excellent muscle 
strength.  He was diagnosed with anterior subluxation of his 
right shoulder with very little change in 33 years.  Pain 
sometimes limited his mobility, particularly when using his 
arm over his head.  There was no evidence of any excess 
fatigability, incoordination or other symptoms other than 
pain on specific activities.  

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).  In accordance 
with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's right shoulder 
disability.  The Board has found nothing in the historical 
record which would lead it to conclude that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the veteran's right shoulder disability.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran is currently assigned a 20 percent evaluation for 
his right shoulder anterior subluxation pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5203 (1999).  This rating has been 
in effect since October 1969 and is protected.  Under 
Diagnostic Code 5203, 20 percent is the maximal rating 
assigned for either dislocation or nonunion of the clavicle 
or scapula of either the dominant or nondominant limb.  

There are other diagnostic codes for evaluating the shoulder 
that provide ratings greater than 20 percent.  However, there 
is no evidence of ankylosis of scapulohumeral articulation, 
or significant limitation of the arm motion, so as to warrant 
consideration under Codes 5200 or 5201, respectively.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).

Although there is no evidence of any loss of the head of, 
nonunion of or fibrous union of the humerus, or any evidence 
of malunion of the humerus, the veteran has alleged 
dislocation of the right shoulder.  Therefore, his right 
shoulder disability could be evaluated under Diagnostic Code 
5202.  A 30 percent evaluation is warranted for frequent 
dislocations of the humerus at the scapulohumeral joint of 
the dominant arm and with guarding of all arm movements.  
38 C.F.R. § 4.71a, Diagnostic Code 5203.  As discussed above, 
the VA examination reports show no clinical evidence of 
instability and the February 2000 examiner found no evidence 
of any dislocation with any routine activities.  Moreover, 
the veteran denied frank dislocation at his March 1996 VA 
examination and reported only occasional partial dislocations 
at his April 1997 VA examination.  Accordingly, the Board 
does not find that the veteran's right shoulder disability 
picture more nearly approximates the 30 percent criteria 
under Diagnostic Code 5202.  38 C.F.R. § 4.7.

The Board finds that application of 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995) is not 
appropriate where, as here, the diagnostic code is not 
predicated on loss of range of motion.  Johnson v. Brown, 9 
Vet. App. 7, 11 (1996) (specifically addressing a knee 
disability evaluated under Code 5257). Even if the Board were 
to consider functional loss, the objective evidence shows 
only minimal limitation of motion, some tenderness and no 
swelling or deformity.  Such evidence is insufficient to 
establish entitlement to an evaluation for functional loss in 
excess of 20 percent.

The Board also finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board notes that the veteran's right 
shoulder anterior subluxation has not necessitated frequent 
periods of hospitalization and there is no objective evidence 
that it resulted in marked interference with his employment.  


ORDER

Entitlement to an increased rating for anterior subluxation 
of the right arm is denied.



		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 2 -


- 1 -


